Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 1 of 28




      EXHIBIT R




                                                         APPENDIX 0271
   Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 2 of 28

              HARRIS COUNTY
              l NSTITUTF. C)f F()FZE NS.I (, SC) FNCES                                                                         Lu i'> A. Sancliet, M.D.
                                                                                                                               [ :..t•t1st1vl: D1n ctor ~
                                                                                                                                                   1


                                                                 ,C IF ,Ct $[RVfCf fNTEGR!TY.                                  Ct1ief M1·ti1e,Jl       £:x.11111:1\'t




                     BUSINESS RECORDS AFFIDAVIT
                                            THE STATE OF TEXAS

                                         THE COUNTY OF HARRIS


I, the undersigned, being duly sworn upon my oath, do hereby certify:


1. My name is Marris Beavers and I am the Custodian of Records for HARRIS COUNTY
INSTITUTE of FORENSIC SCIENCES and, in this capacity, I have custody of the business
records of the decedent examined at this facility.

2. I have personally reviewed the attached records this date, and I certify that these records are
business records maintained at this facility concerning the decedent, that these records were
personally prepared by members of the staff of thi s _:faciiity, that all of the entries made in the
records were made at or about the time of the examination of this decedent which are described
in said records and that said records have been maintained at all times in the regular and ordinary
course of this business at this facility.

3. The attached 26 pages are/ is true and complete copies of said records.

                ML 15-2613 - Tuyet N. Tran




                                                                      Marris Beavers, Custodian of Records




SUBSCRIBED AND SWORN to before me this li/!!:day of                                   fY't}ACA.--                              , 2ofit_.

                                                                       'L
                                                                    .. :. ..
                                                                    .,., !
                                                                               loo.L~ /Loldtr
                                                                               ;,:                                  NOTARY PUBLIC


                                                  My Commission Expires:                   fnO/Jcl, Lt I,Jf)fJ
                                                                                                              111
                                                                                                     ,,,•'"~'~ ,,,
                                                                                                    ,:,;:'\.-.!••• ~.... -:.
                                                                                                                                     ROSE MARY VALDES
                                                                                                   ff{...A~:·'(<'.\ Notary Publtc, State of Texas
                                                                                                   ;~··.~/,:,~Comm.Expires 03-06-2017
                                                                                                   ~~~:,~i'      Notary ID 413282·4




                 1885 Old Spanish Trail. Houston. Texas 77054                                                APPENDIX 0272
                                                                I 713-796-9292 I 713-7 96-6844 (F) I harnscountytx gov/i fs
   Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 3 of 28

             HARRIS COUNTY
                                                                                                              Luis A. Sancllez, M.D.
             INSTITUTE OF FORENSIC SCIENCES                                                                  Executive Director &
                                                               SCIENCE. SERVICE. INTEGRITY.                  Chier Medic.ii Examlncr




STATE OF TEXAS                     §
                                   §
COUNTY OF HARRIS                   §



I, Luis A. Sanchez, M.D., Executive Director & Chief Medical Examiner of Harris County, do

hereby certify that the attached autopsy report and toxicology report (where applicable) represent

a true and correct copy of the Autopsy/External Examination findings on the body of


_,Tc.;u'-'y-"et'-"N'-"-.T"'r"'a"'n~-------------' Case# MLIS-2613


Witness my hand in Harris County, Texas, this 14th day of~M=a=r=c=h_ _ _ _, 2016




                                                           Executive Di
                                                           Harris County, Texas


Subscribed and sworn to before me this 14th day of-"M"""ar"'c"h_ _ _ _ _ _, 2016



                   Vl:LISIA CHILDERS
                COIMIIHlon # 12474-4027
                 My ~lloft &plrM                           Notaryublic, Harris County, Texas
                  NoutmMr 12, 2019




                                                                                                     APPENDIX 0273
                1885 Old Spanish Trail, Houston. Texas 77054 I 713-796-9292 I 713-796-6844 {F) I harriscountytx.gov/ifs
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 4 of 28



                       HARRIS COUNTY
                                                                                                                                              Luis A. Sanchez, M,D.
                      INSTTTUTE OF FORENSIC SCIENCES                                                                                          Executive D1rQctor &
                                                                                      SCIENCE. SERVICE. INTEGRITY.                            Chlf.'f M~d1cal E1mmhwr

-····---·-·-"··-··--·----·----·--·------·-----···········----·------------·----··----..-·--"·-··---------·--·---·-··--·--·--·--·-···-····----·--·-··---·····--·-·------·-----




                                                                    AUTOPSY REPORT


                                                               Case No.              ML 1 5-2613

                                                                        July 22, 201 S.

                                                                    ON THE BODY OF

                                                                        Tuyet N. Tran



           CAUSE OF DEATH:                          Blunt force head trauma

            MANNER OF DEATH:                            Homicide



            DATE OF DEATH: July 21, 2015




                                       _____ }b~ _,,Ur)______________ cri1~r<___ _
                                       Sara N. Doyle, M.D.                                                                MMDDYY
                                       Assistant Medical Examiner


Reviewed by:




                                       Deputy Chief Medica Examiner




                         1885 Old Spanish Trail, Houston, Texas 77054 I 713-796-92921713-796-6844 {F) I harriscountytx.gov/ifs



                                                                                                                                       APPENDIX 0274
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 5 of 28


Tuyet N. Tran
Mll 5-2613
-2-

                      POSTMORTEM EXAMINATION ON THE BODY OF

                                       Tuyet N. Tran

HISTORY: This 48-year-old Asian woman, identified by fingerprint comparison as
Tuyet N. Tran, was pronounced dead at 10:00 a.m. on July 21, 201 5, at a nail salon at
10800 Bellaire Boulevard, in Houston, Texas.

AUTOPSY: The autopsy is performed at the Harris County Institute of Forensic Sciences
by Assistant Medical Examiner Sara N. Doyle, M.D., pursuant to Article 49.25, Texas
Code of Criminal Procedure, and beginning at approximately 11 :SO a.m. on July 22,
2015. Officers David Ferguson, C. Liu, and Kenneth Elliott of the Houston Police
Department are in attendance.

EXTERNAL APPEARANCE: The body is that of a normally-developed, 64 inch, 143 pound
Asian woman whose appearance is consistent with the given age of 48 years. The
straight black hair measures up to approximately 7 inches. The eyes have brown irides.
The conjunctivae have no hemorrhage, petechiae, or jaundice. Cosmetic tattoos are
over both eyebrows and the lash lines of the upper and lower eyelids bilaterally. The
oral cavity has natural teeth in good repair. The oral mucosa is atraumatic. Blunt force
head injuries are subsequently described under the EVIDENCE OF INJURY paragraph.
The torso and extremities are normally developed and symmetrical. Multiple healing
scabs and hyperpigmented ovals are predominantly over the back and focally over the
bilateral dorsal upper extremities and abdomen. Striae are over the lower abdomen.

The fingernails are very short, intact, and do not extend beyond the fingertips. The
toenails contain a French style manicure and are unremarkable. A 2 inch faint pink
discoloration without hemorrhage is at the volar right antecubital fossa region. A 2 inch
oval to irregular faint scar is on the anterior left shin.

The genitalia, including the labia majora, labia minora, posterior fourchette, and vaginal
canal are free of injuries. Thin bloody fluid is within the vagina (Note: Internal
examination reveals hemorrhagic endometrium consistent with menstrual endometrium
as subsequently described). The anus is unremarkable and has no injuries.




                                                                     APPENDIX 0275
 Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 6 of 28


Tuyet N. Tran
MLl 5-2613
-3-

CLOTHING AND PERSONAL EFFECTS: When first viewed, the decedent is clad in a black
lace blouse which is pulled up at one side, a bloodstained gray bra, blue jeans, black
underwear, and a black sandal on the right foot. No matching sandal is received. The
black shirt has a high beaded neckline which contains a button and loop closure at the
back which is open. The loop and button are intact. The bra has a hook-and-eye
closure with one of the hooks absent, as well as a loose eye closure. The fabric of the
bra is partially torn centrally, however, the bra remains attached anteriorly. The left
middle finger has a metal ring with a white stone. The ring is swabbed and the swabs
are submitted to evidence. The ring is submitted as property. The clothing is
submitted to evidence.

POSTMORTEM CHANGES: There is moderate rigor mortis of the upper and lower
extremities, neck, and jaw. Lividity is blanching, pink-purple, and posterior in the
dependent areas.   The body is cold, subsequent to refrigeration.

EVIDENCE OF INJURY, EXTERNAL AND INTERNAL:

I. BLUNT FORCE HEAD TRAUMA: Multiple blunt force injuries involve the head. Injuries
of the scalp with associated underlying skull fractures indicating separate impacts are
described below in parts A through F. No sequence is implied. Additional scalp
injuries not associated with skull fractures are described in part G, and intracranial
injuries are described in part H.

A. The right parietal scalp is remarkable for a 3/4 by 1 /2 inch roughly right-triangular
full-thickness laceration with a square inferior posterior corner. The inferior horizontal
edge of this laceration is horizontally parallel with a 1 /4 inch linear laceration located
slightly anterior to this. The 1 /4 inch linear laceration is full thickness with tissue
bridging at its base. The 3/4 by 1 /2 inch triangular laceration is full thickness, has an
abraded border, and has tissue bridging at its base. A 1 /4 by 3/16 inch full thickness,
roughly H shaped laceration is approximately 1 inch anterior to the triangular laceration.
It is full thickness, has an abraded border, and has tissue bridging at its base. An area
of tissue avulsion is located between the triangular laceration, the 1 /4 inch linear
laceration, and the 1 / 4 by 3 / 16 inch H shaped laceration. A stellate skull fracture
directly underlies this area of blunt injury (see separate REPORT OF ANTHROPOLOGY
CONSULTATION, Impact site A).




                                                                      APPENDIX 0276
 Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 7 of 28


Tuyet N. Tran
MLlS-2613
-4-

A 3 by 3/4 inch area of contusion is above the three previously described i_acerations. A
2-3/4 horizontal by 3/4 inch vertical area of contusion is below and slightly posterior to
these three lacerations. A 1 inch oval area of contusion is below and anterior to these
three lacerations.

B.    The medial right forehead is remarkable for a stellate, full-thickness laceration
measuring 1-1 /2 inches in greatest vertical dimension and 1-1 /4 inches in horizontal
dimension. This stellate laceration consists of a 1 inch arm running superiorly from the
center of the laceration, a 3/4 inch arm running inferolaterally from the center of the
laceration, a 1 /4 inch arm running inferiorly from the center of the laceration, and a 3 / 16
inch arm running leftward. Tissue bridging is visible at the edges of the laceration.
The superolateral edge of the wound. is undermined for approximately 1 /2 inch. A
complex stellate skull fracture with a displaced triangular fragment underlies this
laceration, and is continuous with fractures of the bilateral orbital roofs (see separate
REPORT OF ANTHROPOLOGY CONSULTATION, Impact site B). A 1 /2 inch purple
contusion is on the right side of this laceration. A 1 / 4 inch faint pink contusion is on
the left side of this laceration.

C.  A 1 /2 inch vertical by 3/8 inch horizontal rectangular full-thickness laceration
involves the superior-lateral left frontal scalp and has abraded borders and tissue
bridging at its base. A comminuted, depressed skull fracture underlies this laceration,
radiates linearly to involve the left frontal, temporal, and parietal bone, and is focally
continuous with previously described fractures in A and B above, as well as being focally
continuous with the fracture described below in part F. (See separate REPORT OF
ANTHROPOLOGY CONSULTATION, Impact site C).

D.     The left occipital scalp is remarkable for a vertically-oriented, 7 /8 inch,
full-thickness laceration with a 1 /4 inch fork at its right edge, forming roughly a Y
shape. Tissue bridging is visible at the base of this laceration. A stellate fracture with
a displaced triangular bone fragment centrally directly underlies this laceration, and
radiates linearly to be continuous with the fractures described in E and F below. (See
separate REPORT OF ANTHROPOLOGY CONSULTATION, Impact site D).

E.    A 3/8 inch full-thickness linear oblique laceration with a 1 /16 inch inferior abraded
border is on the right superior occipital scalp. Tissue bridging is visible at the base. A
curvilinear fracture radiates inferiorly from the right lambdoid suture, directly underlying




                                                                         APPENDIX 0277
 Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 8 of 28


Tuyet N. Tran
Mll 5-2613
-5-

this laceration, is associated with a triangular bone fragment of the internal skull table,
and is focally continuous with the fracture previously described in part D. (See separate
REPORT OF ANTHROPOLOGY CONSULTATION, Impact site E).

F. The left parietotemporal scalp is remarkable for a 3/4 inch linear full-thickness
laceration with a forked superior edge which is oriented obliquely with the anterior edge
slightly above the posterior edge. The fork is 1 /8 inch in length. This laceration is
surrounded by a 1 /16 inch abraded border and has tissue bridging at its base.           A
complex linear fracture directly underlies this laceration, and is focally continuous with
the fractures previously described in parts C and D (See separate REPORT OF
ANTHROPOLOGY CONSULTATION, Impact site F). A 3/4 inch faint contusion is at the
anterior edge of this laceration.

G. Scalp injuries not associated with skull fractures:
The superior central frontal scalp has a 1-1 /2 inch oval faint ring of contusion with a 1 /2
inch circular to oval spared area centrally which contains softening and hemorrhage of
the underlying tissue.

A 1 inch area of patchy contusion is on the central left occipital scalp A 3 inch vertical by
2 inch horizontal area of patchy purple contusion is at the central right occipital scalp.
A 1 /16 inch small laceration with a 1 /8 inch contused border is on the superior medial
left occipital scalp.

A 5/8 inch oblique linear full-thickness laceration with smooth borders and no tissue
bridging is at the right lateral forehead - temporal region, and has a 1 /16 inch abraded
border superiorly. A 3/8 inch oval contusion is inferior and posterior to this laceration.


H. lntracranial injuries:
Approximately 50 milliliters of clotted non-adherent subdural hemorrhage are over the
left convexity and bilateral base of the brain. Thick subarachnoid hemorrhage is
diffusely over the brain. Areas of patchy purple cortical contusions involve the lateral
left frontal, parietal, temporal, and occipital region (12 by 7 centimeters), with a 1.5
centimeter area of extension over the inferior left temporal lobe. A 0.5 centimeter area
of contusion involves the anterior left temporal lobe. A 1.5 centimeter area of
contusion involves the inferior left frontal lobe. A 2 by 0.5 centimeter area of contusion
involves the inferior right frontal lobe. A 2.5 by 1 centimeter area of contusion involves




                                                                        APPENDIX 0278
 Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 9 of 28


Tuyet N. Tran
Mll 5-2613
-6-

the anterior right temporal pole. A 0.1 centimeter punctate area of purple contusion
involves the inferior lateral left occipital lobe. A 4 by 2 centimeter area of contusion
involves the lateral right parieto-occipital lobe. A 1.5 centimeter area of contusion
involves the inferior right occipital lobe.

Coronal sections of the cerebrum reveal that the above described contusions are
confined to the cortices and do not extend into white matter. In addition, focal punctate
hemorrhages are identified within the midbrain. The brain is not swollen. There is no
herniation or midline shift.

II. CONTUSION OF LEFT WRIST:      A 1 inch oval purple contusion involves the volar left
wrist.

The injuries above, having been described, will not be repeated.

INTERNAL EXAMINATION:

BODY CAVITIES: The organs are in their normal situs. The pleural, pericardia!, and
peritoneal cavities contain no abnormal fluid accumulations or adhesions.

HEAD: The head is previously described under EVIDENCE OF INJURY. The brain weighs
11 50 grams. The cortex, white matter, deep nuclear structures, brainstem, and
cerebellum are unremarkable except for the previously described injuries.

NECK: The cervical vertebrae, hyoid bone, tracheal and laryngeal cartilages, and
paratracheal soft tissues are without trauma. Layer-wise examination of the anterior
and posterior neck strap muscles reveals no focal hemorrhages. The upper airway is
patent. The tongue is unremarkable.

CARDIOVASCULAR SYSTEM: The heart weighs 250 grams and has a right-dominant
coronary artery circulation without atherosclerosis of the epicardial vessels. The
myocardium has no focal lesions. The left ventricular free wall and interventricular
septum are each 1.2 centimeters, and the right ventricle is 0.3 centimeters thick. The
endocardial surfaces and four cardiac valves are unremarkable. The aorta has no
atherosclerosis. The venae cavae and pulmonary arteries contain no thrombi or emboli.




                                                                     APPENDIX 0279
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 10 of 28


Tuyet N. Tran
MLlS-2613
-7-

RESPIRATORY SYSTEM: The right lung weighs 280 grams, and the left weighs 275
grams. The lungs have no masses or consolidations. The bronchi are unremarkable.

LIVER, GALLBLADDER, AND PANCREAS: The liver weighs 1400 grams and has an intact
capsule and pale tan parenchyma without focal lesions. The gallbladder contains 5
milliliters of green bile without stones. The gallbladder mucosa is unremarkable. The
pancreas is unremarkable in lobulation, color, and texture.

SPLEEN AND LYMPH NODES: The spleen weighs 80 grams and has an intact capsule.
The parenchyma is slightly pale and has no focal lesions. There are no enlarged lymph
nodes. The bone marrow, where viewed, is unremarkable.

ENDOCRINE SYSTEM: The thyroid and adrenal glands are slightly pale and have no focal
lesions.

GENITOURINARY SYSTEM: The right kidney weighs 105 grams, and the left weighs 110
grams. Each kidney has a slightly pale surface with an unremarkable architecture and
vasculature. The ureters maintain uniform caliber into an unremarkable bladder which
contains 25 milliliters of clear yellow urine. The uterus, ovaries, and fallopian tubes are
unremarkable.       The endometrium is hemorrhagic, consistent with menstrual
endometrium. A small amount of bloody fluid is within the vagina, consistent with
menstrual blood. The vagina is unremarkable and has no trauma.

GASTROINTESTINAL SYSTEM:      The esophagus and gastroesophageal junction are
unremarkable. The stomach contains approximately 250 milliliters of intact undigested
fragments of noodles and vegetables. The gastric mucosa has no focal lesions. The
serosal surfaces of the small intestine and large intestine are smooth and glistening.
The vermiform appendix is unremarkable.

MUSCULOSKELETAL SYSTEM: The vertebrae, clavicles, sternum, ribs, and pelvis have no
fractures. The musculature is normally distributed and is unremarkable.

TOXICOLOGY: Specimens including blood, vitreous, urine, bile, stomach contents, liver,
and brain are submitted to toxicology.




                                                                      APPENDIX 0280
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 11 of 28


Tuyet N. Tran
Mll 5-2613
-8-

HISTOLOGY:      Specimens including heart, lung, liver, kidney, spleen, and brain are
submitted to histology.

PHYSICAL EVIDENCE: Specimens including sexual assault evidence collection kit,
fingernail scrapings and clippings, DNA bloodstain card, pad from inside underwear,
swabs from ring on the left hand, and clothing are submitted to evidence.

ANTHROPOLOGY:         Anthropology consultation   for evaluation of skull fractures
performed, see separate REPORT OF ANTHROPOLOGY EVALUATION.



                               PATHOLOGICAL FINDINGS


A. Blunt force head trauma
   l. Multiple abrasions, contusions and-lacerations of head
   2.   Multiple skull fractures
   3.   Subdural and subarachnoid hemorrhage
   4.   Multiple cortical contusions of brain
   5.   Punctate hemorrhage of midbrain

B. Contusion of volar left wrist




                                                                   APPENDIX 0281
 Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 12 of 28


 Tuyet N. Tran
 MLl 5-2613
.-9-


                   HARRIS COUNTY INSTITUTE OF FORENSIC SCIENCES
                             1885 OLD SPANISH TRAIL
                           HOUSTON, TEXAS 77054-2001



Sara N. Doyle, M.D.                                                        MLlS-2613
Assistant Medical Examiner



                              MICROSCOPIC EXAMINATION


Summary: Four H&E-stained slides are examined.

 HEART - Sections from the left and right ventricles have mild myocyte hypertrophy.

 BRAIN - Section of the frontal lobe has acute subarachnoid hemorrhage and mild edema.
 Section of the hippocampus has no significant pathologic change.

 LUNG - Edema and congestion.     Focal intravascular neutrophils.

 LIVER - No significant pathologic change.

 KIDNEY - No significant pathologic change.

 SPLEEN - No significant pathologic change.




                              '){\t,--- Iv\ 0               q /I£ ( I-{
                     ----------------------------------------r.--,------
                     Sara N. Doyle, M.D.                      MMDDYY
                     Assistant Medical Examiner




                                                                     APPENDIX 0282
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 13 of 28




                                                             /f'---1:--_____     'lf? F ,-
                                                         0                   i1,r - YJ.,vt>fl-._
                                                                           N,;_,·dv.c, ;
                                                                          51& qt;....,   01..,,,(J
                                                                         rte ~·'~"1 h-r, J




                                                         APPENDIX 0283
           Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 14 of 28


                                                         Harris County Institute of Forensic Sciences
                                                                                                            Page:     L   of
                                                                                                            Weight:
                                                                                                            Time:




                                -v-




                                                                                    \




                                  j         J




Section: Pathology                                                           Authorized by: DA Wolf
Form Title: Autonsy Oiacrram-Adult Female, Front/ Back                       Form No.: PAT.002
Rev.:                                                                        Rev. date: 11/5/13

                                                                                                      APPENDIX 0284
            Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 15 of 28

                                                  Harris Count Institute of Forensic Sciences
                 Case Number:                             Decedent's Name:

                 Examiner:                                                                                 Page:




  Section: Pathology                                                        Authorized bv: DA Wolf
!Form Title: Autopsy Diagram - Hands, all views                             Form No.: PAT.010
!Rev.:                                                                  1   Rev. date: ll/S/13



                                                                                                     APPENDIX 0285
       Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 16 of 28



                                    HARRIS COUNTY INSTITUTE OF FORENSIC SCIENCES
                                                    1885 Old Spanish Trail
                                                 Houston, Texas 77054-200 I
                                           Phone: 713-796-6830 Fax: 713-796-6838
                                                 LABORATORY REPORT
                                                       August 13, 2015
LABORATORY NUMBER:            ML!5-2613                                            IIIIII IIIIIII IIIIII Ill lllllll Ill llllll llllll lll lllllll lllll Ill llllll llll llll llll
Deceased: TUYET N TRAN

Submitted By:
 Sara N. Doyle, M.D.
 Assistant Medical Examiner
 Harris County Institute of Forensic Sciences                                Agency Number:                          MLI5-2613
 1885 Old Spanish Trail
                                                                             Submission Date:                       July 22, 2015
 Houston, TX 77054


!snecimen: Clot •
 Analyte                                            Result                    Analytical Method                                             Analyst
 Amphetamine/Methamphetmnine, Cocaine               None Detected             Immunoassay - ELISA                                           M. Lenoir
 Metabolite, Phencyclidine
 Ethanol, Methanol, Isopropano!, Acetone            None Detected             Headspace GC                                                  K. Peterson




                                                                                                                  INSTITUTE OF FORENSIC SCIENCES


                                                                                                                                       AUG 1 3 2015
                                                                                                                        RECEIVED ( \ ~
                                                                                                               RECORDS CUSTODIAN~




  Glenna Thomas, BS, C (ASCP), D-ABFT-FT                               Fcssessework Gua\e, DVM, D-ABVT, D-ABFT-FT
  Technical Reviewer                                                   Expert Reviewer
  Toxicologist II                                                      Toxicology Analytical Operations Manager
  August 13, 2015                                                      August 13, 2015

                                                                                   Medical Examiner's Initial --'~"'-''"'---"'+'l'-'1+-'-h.,_ (),,".' ,I               i"
                                                                                                                                                                       I
  Unless otherwise requested, toxicology specimens will be discarded one year after date of receipt.
 This Laboratory is Accredited by ASCLD/LAB-lnternational and ABFT.                                                                                              Page I of I
                                                                                                                                                   HCMEToxReport v03021 s




                                                                                                                 APPENDIX 0286
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 17 of 28




                 HARRIS COUNTY INSTITUTE OF FORENSIC SCIENCES
                           1885 OLD SPANISH TRAIL
                         HOUSTON, TEXAS 77054-2098



Sharon M. Derrick, Ph.D., D-ABFA                                        ML 1 5-2613
Forensic Anthropologist



                 REPORT OF ANTHROPOLOGY CONSULTATION


CASE NUMBER:       Mll 5-2613
NAME:              TUYET N. TRAN
PATHOLOGIST:       Sara Nunez Doyle, MD
DATE COMPLETED:    September 1, 2015
                                          ------------·--··-·------·---
On July 22, 2015, Dr. Doyle, Assistant Medical Examiner, requested a trauma analysis
of the neurocranium of MLl 5-2613, a 48 year old female. Specifically, Dr. Doyle
requested an estimate of the number and sequence of impact sites present. The cranial
base was examined and diagramed in situ during the autopsy. The fragmentary calotte
was placed in a container labeled with the case number and transferred to the
Anthropology Laboratory. The calotte was chemically processed to remove soft tissue,
reconstructed with cyanoacrylate glue, examined, and photographed. On July 23, 2015,
the calotte was re-approximated on the cranial base for additional photographs, and
then returned to Morgue staff.


Findings:
Perimortem blunt force trauma is present on the neurocranium. A minimum of six
blunt force impact sites are identified; however, the information provided by
examination of the fracture patterns is insufficient to determine the sequence of the
impacts. During reconstruction the fragmented calotte exhibits bone deformation at
the impact sites. All fracture margins are sharp and without evidence of healing,
consistent with injury at or near the time of death. The bone quality and morphology
are otherwise unremarkable. The impact sites and associated fractures, labeled A-F (no
sequence implied), are described individually below.




                                                                  APPENDIX 0287
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 18 of 28


Tuyet N. Tran
Report of Anthropology Consultation
Mll 5-2613.
-2-

Impact Sites A-F
Impact sites A-F are represented by four focal stellate or depressed fractures
distributed on the frontal, left and right parietals, and the occipital, and two stellate
fractures associated with a large circumscribed region of comminution present on the
left side of the neurocranium. Curvilinear radiating fractures communicate with all of
the impact sites.

   A. Impact Site A: A stellate fracture marked by a displaced triangular fragment is
      located on the lateral right parietal superior to the temporal line. Three
      curvilinear fractures radiate superiorly, anteroinferiorly, and posteroinferiorly
           from the stellate fracture.
   B.      Impact Site B: A stellate fracture marked by a displaced triangular fragment is
           located superior to glabella on the frontal bone. The triangular fragment is
           located to the left of the midline. Four curvilinear fractures radiate inferiorly,
           laterally to the left and the right, and superolaterally to the left. The inferiorly
           radiating fracture extends into the ethmoid and the crista galli. Small
           bifurcations are present on two of the radiating fractures.
      C.   Impact Site C: A relatively large region of comminution, 67 X 34 mm in size, is
           centered at pterion, spanning portions of the left frontal, left parietal, left
           greater wing of the sphenoid, and the left temporal. Impact Site C is located
           within the comminuted region. The impact site is marked by a depressed bone
           fragment. A linear pattern is crushed into the external table of the fragment.
      D.   Impact Site D: A stellate fracture with a large displaced triangular fragmenr (16.8
           X 9.5 X 19.4 mm) is located at the left lambdoid suture. Two curvilinear
           fractures and one diastatic fracture radiate from the stellate fracture. One
           curvilinear fracture radiates to the left and one radiates superiorly. The diastatic
           fracture courses to the right through the lambdoid suture.
      E.   Impact Site E: The impact site is located on the right lambdoid suture and is
           marked externally by a curvilinear fracture radiating inferiorly from the diastatic
           lambdoid suture. Internally, a roughly triangular bone fragment is displaced at
         the location.
      F. Impact Site F: The comminuted region associated with Impact Site C contains a
           second impact site. The site is marked by spalling of the cortical bone and a
           complex fracture located within the temporal squama posterior to Impact Site C.




                                                                          APPENDIX 0288
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 19 of 28


Tuyet N. Tran
Report of Anthropology Consultation
Mll 5-2613
-3-

Interpretation:
Multiple stellate fractures marked by small depressed or displaced fragments and
accompanied by bone deformation are present. The fracture pattern is consistent with
a .minimum of six blunt force impacts by an object or a portion of an object with a
relatively small surface area. The triangular morphology of several of the fracture
margins and the linear patterned impression on the fragment at Impact Site C indicate
that the surface of the object likely has a linear component. No healing is observed,
consistent with perimortem injury.

Summary:
Perimortem blunt force trauma is present in the neurocranium. The fracture pattern
indicates a minimum of six impacts by an object or a portion of an object with a
relatively small surface area and a linear component. The sequence of the impacts is
indeterminate. No evidence of fracture healing is observed, consistent with injury at or
near the time of death. The bone quality and morphology are otherwise unremarkable.




                     'z'.hMcrnT'r\. t)~,d               <'.?/ 3 lct015
                    Sharon M. Derrick, Ph.D., D-ABFA     MMDDYY
                    Forensic Anthropologist




                                                                    APPENDIX 0289
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 20 of 28



                                        Harris County Institute of Forensic Sciences
         Section: Anthropology                                       Authorized by: Director of Forensic Anthropology
         Form Title: Adult skull (Overall 1)                         Form No.: ANTD-12
         Rev.: 0                                                     Rev.Date:3/25/2015

          phcrl'o:,C"O-f>rt:5 -to.h.n
        ~v-cr,::;                                                                         NIA
                                                                              Formalin Lot:
        ~~+c.d <!,Q (o+\t:.-                                                  Equipment used: b,~;+.,.I               5l;ci;,,~
       ____ "; o.u:+00>'bc.tlct
                                                                                                   C..0.1,   pc1- (   A~"'~I"')
                                                                                                               (...a C 1::-t, 1'e..   el   U 'L




                                                                                                                                      . I
                                                                                                                                      ,c.<>-
                                                                                                                                  ~




~; n  ;>""U   l'V\ of

 ~ I r'Y'\ ('QC.-'\":) °10                                                                    l'l'1 LI 5-.;i.t.,I 8
neu.v-oc.n:( n 1.:.t m                                                             Analyst :;,.     )).:.,..,..:,cJ:;
Li-ertc.d a~ A - f           I   •
                                                                                      Date    J (.:;iB /:;/,D/5
mSe.'1l)..OfY'\c..... ·, rn.f Luci               .J....._ of ..3..
            d.<tl-c.rm ,n.e. ~c:.o..
()h o.1,<'.c,;-ro
l,~-fmclur~ ,r:rrt-ern'.5
                                                                                         APPENDIX 0290
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 21 of 28



                                      Harris County Institute of Forensic Sciences
     Section: Anthropology                                             Authorized by: Director of Forensic Anthropology
     Form Title: Adult skull (Overall 2)                               Form No.: ANTD-13
     Rev.: 0                                                           Rev. Date:3/25/2015

               :t, i'« ~ONT\ of
                     ..
               i'(o.cl10.h n t}..('.-c,.c+ufCt,
                                       C.o-rr>m;n. u-'td. ~; "'1>\
                                              Co,.,, 3~ ..... m
                                                  t;. e, .-,, rvi:+o
                                                     'o~"'-



                                                     ....




                          i




                                                                                       __ '' -·--
                                                                                           _:_.             _,-""
                                                                                                                    ,-,



                                                                                                  ,,
                                                                                                   I
                                                                                                   !I




                                                                              Case Number               '()')Ll6-;;t<.ol 8
                                                                                     Analyst             :<;;,. ~(.('J_,
                                                                                        Date             7 [,2. 2 \M 16



                                                                                              APPENDIX 0291
Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 22 of 28


                                   Harris County Institute of Forensic Sciences
Section: Anthropology                                     Authorized by: Director of Forensic Anthropology
Form Title: Notes - Blank                                 Form No.: ANTF-8
Rev.: 1                                                   Rev. Date: 03/20/2015



On July 22, 2015, Dr. Doyle, Assistant Medical Examiner, requested a trauma analysis of the
neurocranium of ML15-2613, a 48 year old female. Specifically, Dr. Doyle requested an estimate of
the number and sequence of impact sites present. The cranial base was examined and diagramed in
situ during the autopsy. The fragmentary calotte was placed in a container labeled with the case
number and transferred to the Anthropology Laboratory. The calotte was chemically processed to
remove soft tissue, reconstructed with cyanoacrylate glue, examined, and photographed. On July 23,
2015, the calotte was re-approximated on the cranial base for additional photographs, and then·
returned to Morgue staff.

 Impact Sites A-F
              •     Bone deformation is observed at the impact sites during reconstruction of the
                    calotte.

    A. Impact Site A: stellate fracture marked by a displaced triangular fragment is located on the
       lateral right parietal superior to the temporal line. Three curvilinear fractures radiate
       superiorly, anteroinferiorly, and posteroinferiorly from the stellate fracture.
    B. Impact Site B: A stellate fracture marked by a displaced triangular fragment is located
       superior to glabella on the frontal bone. The triangular fragment is located to the left of the
       midline. Four curvilinear fractures radiate inferiorly, laterally to the left and the right, and
       superolaterally to the left. The inferiorly radiating fracture extends into the ethmoid and the
       crista galli. Small bifurcations are present on two o.f the radiating fractures.
    C. Impact Site C: A relatively large region of comminution, 67 X 34 mm in size, is centered at
       pterion, spanning portions of the left frontal, left parietal, left greater wing of the sphenciid,
       and the left temporal. Impact Site C is located within the comminuted region. The impact site
       is marked by a depressed bone fragment. A linear pattern is crushed into the external table
       of the fragment.
    D. Impact Site D: A stellate fracture with a large displaced triangular fragment (16.8 X 9.5 X 19.4
       mm) is located at the left lambdoid suture. Two curvilinear fractures and one diastatic
       fracture radiate from the stellate fracture. One curvilinear fracture radiates to the left and
       one radiates superiorly. The diastatic fracture courses to the right through the lambdoid
       suture.
    E. Impact Site E: The impact site is located on the right tambdoid suture and is marked
       externally by a curvilinear fracture radiating inferiorly from the diastatic lambdoid suture.
       Internally, a roughly triangular bone fragment is present at the location.
    F. Impact Site F: The comminuted region associated with Impact Site C contains a second
       impact site. The site is marked by spatting of the cortical bone and a complex fracture located
       within the temporal squama posterior to Impact Site C.

          Nothing further.......   ~ca         9 \ B \ ~ o I5



                                                                                  Case Number f'Yl Llo· ,;;i(.,t 3
                                                                                       Analyst~- °'t'=:).tJ\4~
                                                 li_of 3_                                Date 9    131 ac
                                                                                                     j
                                                                                                            (5

                                                                                     APPENDIX 0292
                   Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 23 of 28
'f.racking·Shcet:        YES D                   NO D


                            HARRIS COUNTY INSTITUTE OF FORENSIC SCIENCES
                                                                                             1885 OLD SPANISH TRAIL
                                                                                            HOUSTON, TEXAS 77054-2001
                                                                                                 INVESTIGATOR REPORT

Height· ft . -64in Weight· 143lbs
                             - " - oz,.                                                                                1VIL15-2613 • MEDICAL LEGAL
INVESTIGATOR                                                                                      DATE AND TIME M.E. NOTIFIED                                                 COMPANION CASE
ROXANNE PHATAK, SUPERVISORY                                                                       7/21/2015 I :55:00 PM
.FORENSIC INVESTIGATOR I
INVESTIGATION TYPE
SCENE INVESTIGATION                                                        I REPORTING AGENCY
REPORTEE                                              .                    I HOUSTON POLICE DEPARTMENT                                              .


CSU BARR                                                                                                                  I CONTACT PHONE
                                                                                   .
POLICE REPORT#                                                                                                            I
0941745-15- !·!PD
MANNER AP)'EARS TO _BE ____                                                                       TRAUMA
HOMICIDE                                                                                          BLUNT FORCE
DESCRIPTION OF TRAUMA:
 ...   -·         . .   . . . .. .               ....              .
                                                                       :   .               DEC:il;DENTINFORMATJON                                   ./       ...                      ..
                                                                                                                                                                                      '·,:·,,
                                                                                                                                                                                                -__
                                                                                                                                                                                                ''.
                                                                                                                                                                                                       .-.
                                                                                                                                                                                                           ,·'
                                                                                                                                                                                                                  .

                                                                                                                                                                                                                            .
                                                           .
DECE_DENT FIRST                                                                                   MIDDLE                      I LAST                                                                         I TITLE
TUYET                                                                                             N                           I TRAN                                                                         I
RACE                                      I SEX                .                                  DOB                               I AGE
ASIAN                                      FEMALE                                                 3/24/1967                                48 YEARS
SOCIAL SECURITY                      I DRIVERS LICENSE                                                            I MARITALSTATUS                            .                    I DECEDENT HOME PHONE
                                                                                                                  I MARRIED                                                       I
RESIDEN'r ADDRESS                                                              I CITY                                         I STATE                                                 I ZIP
92?6 SANDSTONE ST                                                                  HOUSTON                                     TX                                                       77036
                          .. :
                                                 . ...                                                                          .
   '        :_:-
            -··    -· ' :
                                           '·'        ,,
                                                           ·                           .
                                                                                       ·.
                                                                                            ·-     NEXT OF KIN (NOK)                   .   __   .        .       __   - -.-_ ..            .          ·-              '   ··:    ,   .           .·
NAME OF NOK FIRST_                                                     I MIDDLE_                              I LAST                                                          I RELATIONSHIP TO DECEDENT
TRANG                                                                                                            vu                                                               SPOUSE
NOK HOME ADDRESS                                                               I CITY                                               I STATE                                                     I ZIP
9226 SANDSTONE STREET                                                              HOUSTON                                                 TX                                                     77036
HOME PHONE                                                     I HOW NOTIFIED                                                 I NOTIFIED BY WHOM
713-992-6864                         ON SCENE
~Q_:g;J~Q~§: The decedent is married: the spouse's name is unknown at this writing. He is a suspect in her death; chargei, may be pending.
The decedent's two children are in CPS custody and are minors. Parents are unknown.
·---                        -
7/28/2015@ I0:46AMFIM.FLORES
The spouse is listed as the NOK on this case. Det. Gilbert stated that he would call this office is anything d~anges or charges are filed .

                    .
                                 ,   ,'          ·.                            .                 DEATH INVESTIGATION                                                                  .·                                        .·       .   .

DATE OF DEATH AND TIME OF DEATH
7/21/201510:00:00AIVI
PLACE OF DEATH
I0800 BELLAIRE BLVD, HOUSTON, HARRIS, TX 77072
PLACE OF DEATH: TYPE OF SCENE                                                                    I LOCATION AND POSITION OF BODY
NAIL SALON                                                                                        SUPINE ON FLOOR
PLACE OF IN.JURY
I0800 BELLAIRE BLVD, HOUSTON, HARRIS. TX 77072
PLACE OF INJURY: TYPE OF SCENE
NAIL SALON
TYPE OF VEHICLE INVOLVED                                                       I # VEHICLE (S) INVOLVED                       I DECEDENT'S POSITION IN VEHICLE
NOTES REGARDING WHILE AT WORK DEATH:

FOUND DEAD BY                                                                                           RELATIONSHIP TO DECEDENT
SPOUSE
FOUND BY ADDRESS                                                                                        PHONE#
SAME AS DECEDENT
LAST KNOWN ALIVE DATE AND TIME                                                                          LAST SEEN ALIVE BY
                                                                                                                                                                        APPENDIX 0293
          Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 24 of 28
l)ecedent,: TUYET N TRAN,                                                Page 2 of 6
CaseNumber: lvfLJ5-2613




                               HARRIS COUNTY MEDICAL EXAMINER'S OFFICE
                                         INVESTIGATORS REPORT
                                                                            APPENDIX 0294
                                                                                      Revised 01/17/06
                                                  Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 25 of 28
      l)ecedent: TUYET N TRAN,                                                                                                                                                             Page 3 of 6
      Case Number: MLI 5-2613

     BODY CON1lITION .                                                                                                                       BODY TEM£EBATI!BE                                                                                                                               ' ..
     LIVIDITY:                                                                                                                               First Readine                                               Second Readine
                                                                                                                                             Date: 7/21/2015 4:00:00 PM                                  Date: 7/21/2015 4:00:00 PM
     RIGOR:                                                                                                                                  Temp: 76.SF                                                 Temp: 87.SF
                                                                                                                                             Type: AXILLARY TEMP                                         Type: AMBIENT TEMP

     DECOMPOSITION:                                                        NONE

,.                                                                                                                                                                                                                                                                                                      '".' ..
      -,
           ''
               :

     MEDICAL RECORD#
                       '
                           .· ..   /
                                       ,;   -''
                                                  .·
                                                               .
                                                                   ' --    <':-·-_,
                                                                                      .
                                                                                              '                  '.. '• H0SPITAL1NFORMATION
                                                                                                           .FIRST.BLOO.DORCORD/PLACEN'l'A                                                  '
                                                                                                                                                                                                         ,,: :'<
                                                                                                                                                                                                                         .'        '               . .> ' ' .· .·                        ·--
                                                                                                                                                                                                                                                                                  ·•. ....

                                                                                                           NIA
     .TRANSPORTED FROM                                                                                     METHOD USED .FOR 'I'RANSPORT                                 .
                                                                                                                                                                                        I DATE AND TIME OF ARRIVAL
     SCENE
     CPR IN PROGRESS                                                                                       ADMITTING D.X

     PRONOl,NCEDDEADBY

I·,.::,<·-,:>--,><··,_":-                                      ' ,,.         :t . :/                   .     '               '
                                                                                                                                     MEDICAL HlSTORY .                  ·._       ·,,
                                                                                                                                                                                                 '
                                                                                                                                                                                                           ._:.-     '
                                                                                                                                                                                                                          ..   ·,.'    -'· .
                                                                                                                                                                                                                                       ''           _-·:--.                      . .·.       '              '-           .
     PERSONAL PHYSICIAN                                                           I PHONE                                               I CONSENT TO SIGN D.C           ·         I     Inollest Onlv Cause of Death
     UNK                                                                                                                                                                 I
     REASOl'j IF DECLINED                                                                                  ASSOCIATE                                              I PIIONE
                                                                                                                                                                                                                                               .                        ..
     THE DECEDENT HAD A MEDICAL IDSTORY OF:                                                                                             .
                                                                                                                                                   ·•                                                                          .                          .·                       ..
                                                                                                                                                                                                                                                                                                        .'
     Cardiovascular Disease:                                                                                                                 Chronic Obstructive Pulmonary Disease:
     Diabetes:                                                                                                                               Seizures:
     High Blood Pressure:                                                                                                                    Heart Disease:
     Renal Failure:                                                                                                                          Cancer:
     Psychiatric Condition:                                                                                                                  HIV/AIDS:
                                                                                                                                                   .      .                                          .                                                                   .
     NOTE REGARDINGMEDICALIDSTORY:                                                                                                                            .               .                                                    .· .                                                                          .
     UNK


                                                                                                                                                                                                                                                                                                        .        .
                                                                    ..    ·--·                         ••                            SOCIAL HISTORY                               .        '·.                                             ·..
                                                                                                                                                                                                                                                                   ..                            . ·.
     TOBACCO                                                                                               ALCOHOL                                                                      I DRUGS
     UNKNOWN                                                                                               UNKNOWN                                                                       Unknown
                   .                                                                                                                 IDENTIFICATION
                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                   .· .                :·.: --                                               . ,    . <;

     IDENTIFICATION IS
                                   . .                 .
                                                                                                                                                 I HOW IDENTIFIED                                                                                                            '
     POSITIVE                                                                                                                                     TDL COMPARISON
     LOCATION OF I.D.                                                                                                                                                             I WITNESS MAKING I.D.:
     AT SCENE                                                                                                                                                                           DF:f GlLBERT                                   ·
     DECEDENT WAS BROUGHT TO M.E. VIA:                                                                      DTS
                                . ..
                              '. ..
                                                                                                                                                                                                                                                               .
                        .
                                                           '                                      ,'                 .       ORGAN PROCUREMENT
     REQUEST FOR ORGAN DONATION                                                                                                         REQUEST FOR TISSUE DONATION

     DENIED OR RELEASED BY                                                                                                              CORNEAS REMOVED

     NOTES REGARDING DONATION:
           .                                                                                                                                                                                                                                         ..
                                                                                                                                     OFFICER REOUEST                                                                                                                                     .                           .
     OFFICER(s)                                                                                                                                                                   I LEAD TIME REQUESTED
     DET. GILBERT
                                       .                                                                                 .       .
                                                                                          .                      .                          ..                      .         .
                                                                                                                                                                                                                                   '       '




                                                                                                                  HARRIS COUNTY MEDICAL EXAMINER'S OFFICE                                            APPENDIX 0295
                                                                                                                            INVESTIGATORS REPORT                                                                                                                        Revised 01117/06
         Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 26 of 28
Decedent, TUYET N TRAN,                                                    Page 4 of 6
Case Number: MLIS-2613




                              CLOTHING/ PERSONAL EFFECTS LIST
                                                  .

  CATEGORY                 CLOTHING                                  DESCRIPTION
  SHIRT/BLOUSE
   PANTS/SKIRT
UNDERGARMENT
    FOOTWEAR
      JEWELRY
         OTHER


               CURRENCY                          TOTAL                COIN                         TOTAL
                                    QTY                                                  QTY
              VALUE EACH                        CURRENCY           VALUE EACH                      COIN (S)




             Total Currency: / Total Coins:

             NOTES:




                                 HARRIS COUNTY MEDICAL EXAMINER'S OFFICE      APPENDIX 0296
                                           INVESTIGATORS REPORT                                Revised 01117/06
            Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 27 of 28
l)e~ed.enl: TUYET N TRAN,                                                         Page5 of6
Case Number: MLI 5-2613

                                       INVESTIGATIVE INFORMATION


Case Synopsis
       The decedent was a 48 y/o AF who sustained blunt force head trauma. Trace scene.


Decedent Physical Exam
       The decedent was observed lying supine on the floor of a back supply/kitchen room. Both arms were bent
at the elbow. The legs were stretched She was clothed in a black lacy top with bra underneath and jeans. One shoe
was noted on the right foot. Blunt force trauma was noted of the head with approximately five open wounds
exposing skull and brain. The decedent had $19 in her right back pocket. This was inventoried in the presence of
I-IPD. Axillary temp was 76.SF. The bilateral hands were bagged. Lividity was blanching and consistent with her
found position. Rigor was difficult to break in all extremities. Trace was performed by Analyst Zury Phillips.


Scene Observation
       The scene was located at Signature Beauty Show salon in the 10800 block of Bellaire Blvd, Houston, TX.
The front entrance showed no signs of forced entry. Upon entering the business two large glass cases with nail and
beauty products could be seen on either side. A knocked over display easel was seen on the floor. The back of the
business contained approximately three rooms which had massage tables, supply/kitchen area and a bathroom.
Several nail stations were set up alongside the wall. Evidence marker one indicated where a cash till and change
were found. CSU collected the cash till prior to HCIFS arrival. Evidence marker 2 indicated where the decedent's
wallet and TDL were found. The wallet was also collected prior to HCTFS arrival. Several shoe print impressions
were circled by CSU on the hardwood floor leading back to where the decedent was located. Several misc. papers
were noted on the ground. The room where the decedent was located contained a fridge, sink, folding chairs, a
table with food items and several storage containers. Blood spatter was noted on the door, chairs, walls and fridge.
Ambient temp was 87.8F.


Narrative
       According to Det. Gilbert, HPD Homicide, the decedent and her spouse own the nail salon in which she
was found. There is a long standing history of domestic violence between the two; and it was reported t11eir minor
children are in CPS custody due to the spouse assaulting the decedent on multiple occasions.


The decedent was last seen alive by her spouse at approximately 8pm on 07-20-2015 when they both were
counting cash inside the salon. The spouse reported to I-IPD that after counting the cash he left the business ,md
headed home. He reported the decedent stayed behind. The following day, on 07-21-2015. the spouse noted the
                                      HARRIS COUNTY MEDICAL EXAMINER'S OFFICE        APPENDIX 0297
                                                INVESTIGATORS REPORT                                   Revised 01117106
           Case 4:17-cv-02818 Document 38-38 Filed on 01/16/19 in TXSD Page 28 of 28
.Qec;edent-: TUYET N TRAN,                                                       Page 6 of 6
Case Number: lv1Ll5-2613
decedent was not home and became concerned. He then drove to the nail salon and noted it was locked so he made
entry with his key. He then found the decedent deceased with head trauma at the back of the business.


HPD reported the decedent's vehicle was found abandoned approximately one mile away from the salon with the
driver window broken. The cash from the store was missing; however, the decedent's wallet with TDL were found
on a table inside. HPD is suspicious of the spouse's story and detained him for questioning.


HPD would like to attend the exam with a one hour lead time.




                                      HARIUS COUNTY MEDICAL EXAMINER'S OFFICE       APPENDIX 0298
                                                INVESTIGATORS REPORT                                Revised 01/17106
